

Exhibit 10.2
PROMISSORY NOTE

         
PURCHASER:
Aequitas CarePayment Founders Fund, LLC
5300 Meadows Road, Suite 400
Lake Oswego, Oregon  97035
 
SELLER:
CarePayment Technologies, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, Oregon  97035
Telephone: (503) 419-3500
 

 
Principal Amount:  $2,000,000.00
Interest Rate:  5.0%
Date of Note: April 15, 2010

 
1.      PROMISE TO PAY.   Aequitas CarePayment Founders Fund, LLC, a Delaware
limited liability company (“Purchaser”), promises to pay to the order of
CarePayment Technologies, Inc., an Oregon corporation (“Seller”), in lawful
money of the United States of America, the principal amount of Two Million and
00/100 Dollars ($2,000,000.00), together with interest on the unpaid principal
balance from the date of disbursement until paid in full.  Purchaser will pay
Seller at Seller’s address shown above or at such other place as Seller may
designate in writing.


2.      PURPOSE.  This Note is issued pursuant to that certain Series D
Convertible Preferred Stock Purchase Agreement between Purchaser and Seller of
even date herewith (the “Purchase Agreement”) and is subject to all of the terms
thereof.  Capitalized terms used herein which are not otherwise defined, if any,
shall have the meanings ascribed to them in the Purchase Agreement.


3.      INTEREST RATE AND PAYMENT.  Interest shall accrue on the unpaid balance
of this Note at the rate of 5.0% per annum on the unpaid principal balance and
shall be calculated on the basis of a 365-day year and actual days elapsed.


4.      MATURITY; APPLICATION OF PAYMENTS.  The outstanding principal balance
and all accrued and unpaid interest shall be due and payable on or before April
15, 2011 (the “Maturity Date”).  Provided, however, that after the occurrence of
an Event of Default, the outstanding principal and all accrued interest shall be
payable on demand.  Unless otherwise agreed or required by applicable law,
payments will be applied first to expenses for which Purchaser is liable
hereunder (including unpaid collection costs and late charges), next to accrued
and unpaid interest, and the balance to principal.  In addition, the outstanding
principal balance and all accrued and unpaid interest shall be due and payable
in the event of (1) a sale of all or substantially all of the assets of
Purchaser, or (2) the transfer of ownership or beneficial interest, by merger or
otherwise, of 25% or more of the membership interests of Purchaser.


5.      PREPAYMENT.  All or any portion of this Note may be prepaid at any
time.  Purchaser agrees not to send Seller payments marked “paid in full”,
“without recourse”, or similar language.  If Purchaser sends such payment,
Seller may accept it without losing any of Seller’s rights under this Note, and
Purchaser will remain obligated to pay any further amount owed to Seller.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that payment constitutes “payment in full” of
the amount owed or that is tendered with other conditions or limitations or as
full satisfaction of any disputed amount must be mailed or delivered to Seller
at the address above.


6.      INTEREST AFTER DEFAULT.  Upon default, including failure to pay all
amounts due upon final maturity of this Note, Seller may, at its option without
notice to Purchaser and if permitted by applicable law, increase the interest
rate of this Note by 5.00 percentage points (500 basis points).  The interest
rate will not exceed the maximum rate permitted by law.


7.      DEFAULT.  Each of the following shall constitute an event of default
(“Event of Default”) under this Note:


(a)  Payment Default.  Purchaser fails to make any payment when due under this
Note.


(b)  Other Defaults.  Purchaser fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Note or in the
Purchase Agreement or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Seller (or an
affiliate of Seller) and Purchaser.  If any failure, other than a failure to pay
money, is curable and if Purchaser has not been given a notice of a similar
breach within the preceding 12 months, it may be cured (and no Event of Default
will have occurred) if Purchaser, after delivery of written notice from Seller
demanding cure of such failure: (a) cures the failure within 15 days; or (b) if
the cure requires more than 15 days, immediately initiates steps sufficient to
cure the failure and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance within 60 days after notice is
sent.


(c)  Default in Favor of Third Parties.  Purchaser defaults under any loan,
extension of credit, security agreement, purchase or sale agreement (including
Purchaser’s agreement to purchase 1,000,000 shares of Series D Convertible
Preferred Stock from Aequitas Commercial Finance, LLC), or any other agreement
in favor of any other creditor or person that may materially affect any of
Purchaser’s property or Purchaser’s ability to repay this Note or perform
Purchaser’s obligations under this Note or the Purchase Agreement.
 
 
Page 1 of 3 – PROMISSORY NOTE

--------------------------------------------------------------------------------

 


(d)  False Statements.  Any warranty, representation or statement made or
furnished to Seller by Purchaser or on Purchaser’s behalf under this Note or the
Purchase Agreement is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.


(e)  Dissolution, Insolvency, etc.  The dissolution of Purchaser (regardless of
whether election to continue is made), or any other termination of Purchaser’s
existence as a going business, the insolvency of Purchaser, the appointment of a
receiver for any part of Purchaser’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Purchaser.


(f)  Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Purchaser or by any governmental agency
against any Collateral securing the Loan.


(g)  Adverse Change.  A material adverse change occurs in Purchaser’s financial
condition, or Seller reasonably believes the prospect of payment performance of
this Note has been impaired.


(h)  Insecurity.  Seller in good faith believes itself insecure.


8.      LENDER RIGHTS.  Upon the occurrence of an Event of Default, Seller may
declare the entire unpaid principal balance of this Note and all unpaid interest
and other amounts outstanding, including any prepayment charge which Purchaser
would be required to pay, immediately due and payable, without notice of any
kind to Purchaser, and Purchaser will pay that amount.  In the case of an Event
of Default of the type described in the “Dissolution, Insolvency, etc.”
subsection above, such acceleration shall be automatic and not optional.


9.      ATTORNEYS’ FEES; EXPENSES.  Seller may hire or pay someone else to help
collect this Note if Purchaser does not pay.  Purchaser will pay Seller that
amount.  This includes, subject to any limits under applicable law, Seller’s
reasonable attorneys’ fees and legal expenses, whether or not there is a
lawsuit, including without limitation attorneys’ fees and expenses incurred by
Seller at trial, on appeal and in any arbitration or bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction).  If
not prohibited by applicable law, Purchaser also will pay any court costs, in
addition to all other sums provided by law.


10.    ASSIGNMENTS. Purchaser acknowledges that Seller may sell and assign its
interest in this Note, the payments due hereunder and all Related Documents, in
whole or in part, or participations therein, to an assignee (the “Assignee”)
which may be represented by a bank or trust company acting as a trustee of such
Assignee.  BORROWER ACKNOWLEDGES THAT ANY ASSIGNMENT OR TRANSFER BY LENDER OR
ANY ASSIGNEE SHALL NOT MATERIALLY CHANGE BORROWER’S OBLIGATIONS UNDER THE
ASSIGNED NOTE.  Any Assignee shall be entitled to enforce all the rights so
assigned but be under no obligation to Purchaser to perform any of Seller’s
obligations under the assigned Note, the sole remedy of Purchaser being against
Seller with Purchaser’s right against Seller being unaffected except as provided
herein.  Purchaser agrees that upon notice of assignment of this Note, it shall
pay directly to the Assignee, unconditionally, all amounts which become due
hereunder.  Purchaser specifically covenants and agrees that it will not assert
against any Assignee any claims by way of abatement, defense, set-off,
counterclaim, recoupment or otherwise which Purchaser may have against Seller or
any third party, and BORROWER SHALL NOT ASSERT AGAINST SUCH ASSIGNEE IN ANY
ACTION FOR NOTE PAYMENTS OR OTHER MONEYS PAYABLE HEREUNDER ANY DEFENSE EXCEPT
THE DEFENSE OF PAYMENT TO SUCH ASSIGNEE.  Upon Seller’s request, Purchaser will
acknowledge to any Assignee receipt of Seller’s notice of assignment.


11.    JURY WAIVER.   LENDER AND BORROWER HEREBY WAIVE THE RIGHT TO ANY JURY
TRIAL IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER LENDER OR
BORROWER AGAINST THE OTHER.


12.    GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with the laws of the State of Oregon.  This Note has been accepted by
Seller in the State of Oregon.


13.    CHOICE OF VENUE.  If there is a lawsuit, Purchaser agrees to submit to
the jurisdiction of the courts located in Portland, Oregon and waives any
objections that such venue is an inconvenient forum.


14.    COLLATERAL.  Purchaser acknowledges this Note is secured by the
collateral described in the Purchase Agreement and Security Agreement executed
by Purchaser.


15.    SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon
Purchaser and Purchaser’s heirs, personal representatives, successors and
assigns, and shall inure to the benefit of Seller and its successors and
assigns.
 
 
Page 2 of 3 – PROMISSORY NOTE

--------------------------------------------------------------------------------

 


16.    GENERAL PROVISIONS.  Seller may delay or forego enforcing any of its
rights or remedies under this Note without losing them.  Purchaser and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Seller may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Seller’s security interest in the Collateral and take
any other action deemed necessary by Seller without the consent of or notice to
anyone.  All such parties also agree that Seller may modify this loan without
the consent of or notice to anyone other than the party with whom the
modification is made.  If there is more than one Purchaser, the obligations of
each Purchaser under this Note are joint and several.


PURCHASER:
 
AEQUITAS CAREPAYMENT FOUNDERS FUND, LLC
By: Aequitas Investment Management, LLC, its Manager
 
By:
  
/S/  Robert J.  Jesenik
 
Name:
Robert J. Jesenik
Title:
President

 
 
Page 3 of 3 – PROMISSORY NOTE

--------------------------------------------------------------------------------

 